Citation Nr: 0508676	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment by VA of expenses of hospital care 
incurred at Southcrest Hospital in Tulsa, Oklahoma on 
November 17, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from September 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
payment by VA of expenses for hospital care incurred at 
Southcrest Hospital in Tulsa, Oklahoma on November 17, 2003.  
The veteran filed a timely appeal to this adverse 
determination.

The appeal is REMANDED to the Muskogee VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board observes 
that on his VA Form 9 substantive appeal, received by VA in 
August 2004, the veteran requested a personal hearing at a 
"field office."  In September 2004 and in response to a VA 
hearing clarification letter, VA received from the veteran a 
"Confirmation Questionnaire" in which he clarified that he 
was seeking to testify at the Muskogee, Oklahoma VA Regional 
Office (RO) at a hearing to be held via videoconference 
before a Veterans Law Judge from the Board.  To date, it does 
not appear that such a hearing has been scheduled.

In addition from a review of the veteran's claims folder, it 
appears that the veteran's accredited representative is 
Disabled American Veterans (DAV).  However, it does not 
appear that DAV has been afforded the opportunity to review 
the veteran's claim and submit any additional information, 
evidence, or argument in support of the veteran's claim.  
Therefore, the veteran's representative at the RO should be 
afforded an opportunity to review these records prior to the 
veteran's hearing.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the Muskogee VAMC for 
the following development:

The veteran should be afforded a 
videoconference hearing at the Muskogee 
RO before a Veterans Law Judge from the 
Board of Veterans' Appeals at the next 
available opportunity.  The veteran's 
service representative should also be 
afforded an opportunity to review the 
veteran's claims and Medical 
Administration Service (MAS) files prior 
to the veteran's hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



